Citation Nr: 1229385	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-27 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for low back disorder, to include as secondary to a service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his nephew


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The claims file was subsequently transferred to the RO in Muskogee, Oklahoma. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder.  Primarily, he asserts that this disorder was either caused or aggravated by his service-connected left knee disorder.  Specifically, he claims that his left knee has caused him to fall and injure his back in the past.  Alternatively, the Veteran has also asserted that his back problems are a direct result of standing at attention for hours while he was on active duty.  

A review of the Veteran's service treatment records reveals that he noted a history of "back trouble" on his September 1968 Report of Medical History at enlistment.  Specifically, he indicated that he went to a bone and joint hospital for back treatment within the 5 years prior to enlisting in the military.  The physician noted that the Veteran had an old traumatic injury of the back which caused pain upon heavy lifting only, with no other symptoms.  His September 1968 Report of Medical Examination at enlistment indicated that his spine was within normal limits.  An October 1968 radiological report noted a history of old spine injury with present complaints of severe pain and bilateral spasm.  However, X-ray examination of the lumbosacral spine revealed no radiological evidence of bone disease or pathology.  

Post-service evidence includes an October 1999 magnetic resonance imaging (MRI) of the lumbar spine which revealed degenerative disc disease of the lumbar spine extending from L2-3 through L5-S1, being most severe at L3-4 and L4-5; mild narrowing of the spinal canal at L3-4; disk material bulges into the inferior recesses of multiple neural foramina, along with some facet hypertrophy and disk height loss; as well as moderate right L5-S1 and mild-to-moderate bilateral L3-4 neural foraminal narrowing.  

A review of the claims file reveals that the Veteran was scheduled for a VA spine examination on December 20, 2011, and verbally agreed to the scheduled examination during a telephone call on December 16, 2011; however, the Veteran failed to report to the December 20, 2011, examination.  

At his May 2012 Board videoconference hearing, the Veteran testified that his private orthopedist, A. A., M.D., opined that his service-connected left knee disorder was causing a problem with his back.  Following the hearing, the record was held open for 30 days so that the Veteran could provide his private treatment records and a written opinion from Dr. A.  However, the Veteran only submitted correspondence dated in May 2012 from Dr. A.  The correspondence merely indicated that the Veteran had received treatment for lower back problems over the past year and that the Veteran had indicated to Dr. A. that he first noted his back problem in 1998 or 1999 when his left knee gave way, causing him to fall and injure his back.  

The Board notes that Dr. A. does not opine that the Veteran's back disorder was caused or aggravated by his service-connected left knee disorder in his May 2012 correspondence.  Rather, he merely states that the Veteran related to him that his back problems began following a fall caused by his left knee giving way.  As such, the Board is unable to grant entitlement to service connection for a low back disorder on a secondary basis based on this evidence alone.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The duty to assist obligates VA to attempt to obtain the Veteran's private treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Dunn v. West, 11 Vet. App. 462 (1998).  As such, the Veteran should be provided a VA Form 21-4142 (Authorization and Consent to Release Information to VA) so he can authorize VA to obtain his private treatment records from Dr. A., and informed of the necessity of executing this release as well as the consequences of failing to cooperate with VA's reasonable efforts to obtain these records.  See 38 C.F.R. §§ 3.159(c) (1) (i), (ii) (2011). 

The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board recognizes that the Veteran failed to report to his scheduled December 2011 VA spine examination, the Board finds that a VA medical opinion can nonetheless be obtained based on the evidence of record without the Veteran's presence.  

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and request that he complete releases for any private treatment records related to his low back disorder, to specifically include treatment records from Dr. A. at the AA Spine Center.  In these releases, the Veteran should provide a time period in which he was treated at each facility identified.  The RO should then obtain the records identified by the Veteran. 

2.  Following completion of the above, the RO should obtain a VA medical opinion as to the likely etiology of the Veteran's current low back disorder.  A copy of the claims file, to include the Veteran's service treatment records, the report of the October 1999 lumbar spine MRI, and any private treatment records received relating to treatment of the back, as well as this REMAND, must be made available to the VA physician issuing the opinion.  The opinion report must include responses to the each of the following items: 

Based on a review of the claims file, including the service treatment records, private treatment records, and VA treatment records (specifically, the October 1999 lumbar spine MRI), the physician should render any relevant diagnoses pertaining to the claim for a low back disorder. 

The examiner should then state a medical opinion as to whether it is at least as likely as not (50 percent likelihood or higher) the Veteran's current back disorder is causally or etiologically related to the Veteran's service. 

If the physician determines that the current disability is not related to the Veteran's active service, the physician should express an opinion as to whether it is at least as likely as not that the back disorder is either causally related to or aggravated by the Veteran's service-connected left knee disorder.  In rendering the opinion please note that "aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of disability before the onset of the aggravation. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After conducting any additional development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


